Exhibit 10.13

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

February 7, 2007

 

The parties to this Employment Agreement (this “Agreement”) are LINN OPERATING,
INC., a Delaware corporation (the “Company’’) and Arden L Walker, Jr. (the
“Employee”). The parties desire to provide for the employment of the Employee as
Senior Vice President Operations - Chief Engineer of the Company and of Linn
Energy (as defined) commencing on Employee’s first date of employment, such date
to be mutually agreed by the parties (the “Effective Date”) on the terms set
forth herein. LINN ENERGY, LLC, a Delaware limited liability company and the
100% parent of the Company (“Linn Energy”), is joining in this agreement for the
limited purposes of reflecting its agreement to the matters set forth herein as
to it, but such joinder is not Intended to make Linn Energy the employer of the
Employee for any purpose.

 

Accordingly, the parties, intending to be legally bound, agree as follows:

 

1.             Position and Duties

 

1.1           Employment; Titles; Reporting.  The Company agrees to employ the
Employee and the Employee agrees to enter employment with the Company, upon the
terms and subject to the conditions provided under this Agreement. During the
Employment Term (as defined in Section 2), the Employee will serve each of the
Company and Linn Energy as the Senior Vice President Operations – Chief
Engineer. In such capacity, the Employee will report to Linn Energy’s and the
Company’s Executive Vice President and Chief Operating Officer and otherwise
will be subject to the direction and control of the Board of Directors of Linn
Energy (including any committee thereof, the “Board”), and, the Employee will
have such duties, responsibilities and authorities as may be assigned to him by
the Company’s Executive Vice President and Chief Operating Officer or the Board
from time to time and otherwise consistent with such position in a public
company comparable to Linn Energy which is engaged in natural gas and oil
acquisition, development and production (including, but not limited to,
maintaining, to the extent applicable, compliance with the Sarbanes-Oxley Act of
2002 and related regulations and all other federal, state and local laws and
regulations, as well as all regulations and rules of any exchange or electronic
trading system on which Linn Energy’s securities are traded).

 

1.2           Duties.  During the Employment Term, the Employee will devote
substantially all of his full working time to the business and affairs of the
Company, will use his best efforts to promote the Company’s interests and will
perform his duties and responsibilities faithfully, diligently and to the best
of his ability, consistent with sound business practices. The Employee may be
required by the Board to provide services to, or otherwise serve as an officer
or director of, any direct or indirect subsidiary of the Company or to Linn
Energy, as applicable. The Employee will comply with the Company’s and Linn
Energy’s policies, codes and procedures, as they may be in effect from time to
time, applicable to executive officers of the Company and Linn Energy.
Nevertheless, the Employee may, with the prior approval of the Board in each
instance, engage in such other business and charitable activities that do not
violate Section 7, create a conflict of interest or the appearance of a conflict
of interest with the Company or Linn

 

--------------------------------------------------------------------------------


 

Energy or materially Interfere with the performance of his obligations to the
Company or Linn Energy under this Agreement.

 

1.3           Place of Employment.  The Employee will perform his duties under
this Agreement at the Company’s offices in Houston, Texas, with the likelihood
of substantial business travel.

 

2.             Term of Employment.  The term of the Employee’s employment by the
Company under this Agreement (the “Employment Term”) will commence on the
Effective Date and will continue until employment is terminated by either party
under Section 5. The date on which the Employee’s employment ends is referred to
In this Agreement as the “Termination Date.”

 

3.             Compensation.

 

3.1           Base Salary.  During the Employment Term, the Employee will be
entitled to receive a base salary (“Base Salary”) at an annual rate of not less
than $175,000 for services rendered to the Company and any of its direct or
indirect subsidiaries, payable in accordance with the Company’s regular payroll
practices. The Employee’s Base Salary will be reviewed annually by the Board and
may be adjusted upward in the Board’s sole discretion.

 

3.2           Bonus Compensation.  (a)  The Employee will be entitled to a
one-time bonus (the “One-Time Bonus”) in the amount of $175,000 payable within
thirty (30) days after the Effective Date. (b) The Employee will also be
entitled to receive a guaranteed bonus (“Guaranteed Bonus”) payment of not less
than $125,000 with respect to the Company’s fiscal year ending December 31,
2007. Thereafter, during the Employment Term, the Employee will be entitled to
receive incentive compensation in such amounts and at such times as the Board
may determine in its sole discretion to award to him under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Any
additional incentive compensation payable under any Employee Bonus Plan will be
referred to in the aggregate in this Agreement as the Employee’s “Bonus.”

 

3.3           Long-Term Incentive Compensation.

 

(a)           Unit Options.  As of the Effective Date, the Employee will receive
an award of non-qualified options to purchase up to 50,000 Units of Linn Energy
at a per share exercise price equal to the fair market value of a Unit as of the
date of grant, which shall be awarded under the terms of the Linn Energy, LLC
Long Term Incentive Plan or any successor plan, as it may be in effect from time
to time (the “Incentive Plan”), and subject to a service-based vesting schedule
and such other terms and conditions set forth in the applicable option
agreement.

 

(b)           Restricted Units.  As of the Effective Date, the Employee will
receive a restricted Unit award in the amount of 50,000 Units of Linn Energy,
which shall be awarded under the terms of the Incentive Plan, and subject to a
service-based vesting schedule and such other terms and conditions set forth in
the applicable restricted unit agreement.

 

(c)           Future Awards.  In addition to the above long-term incentive
compensation awards, awards of Unit options. Unit grants, restricted Units
and/or other forms of equity-based compensation to the Employee on or after the
Effective Date may be made from time to time during the Employment Term by the
Board in its sole discretion, whose decision will

 

2

--------------------------------------------------------------------------------


 

be based upon performance and award guidelines for executive officers of the
Company and Linn Energy established periodically by the Board in its sole
discretion.

 

4.             Expenses and Other Benefits.

 

4.1           Reimbursement of Expenses.  The Employee will be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him during
the Employment Term (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board from time to time
for the Company’s and Linn Energy’s senior executive officers) in performing
services under this Agreement, provided that the Employee properly accounts for
such expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time.

 

4.2           Vacation.  Employee will be entitled to paid vacation time each
year during the Employment Term that will accrue in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

 

4.3           Other Employee Benefits.  In addition to the foregoing, during the
Employment Term, the Employee will be entitled to participate in and to receive
benefits as a senior executive under all of the Company’s employee benefit
plans, programs and arrangements available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.

 

5.             Termination of Employment.

 

5.1           Death.    The Employee’s employment under this Agreement will
terminate upon his death.

 

5.2           Termination by the Company.

 

(a) Terminable at Will.  The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

(b) Definition of Cause.  For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following: (i) the Employee’s conviction of, or plea of nolo
contendere to, any felony or to any crime or offense causing substantial harm to
any of Linn Energy or its direct or indirect subsidiaries (whether or not for
personal gain) or involving acts of theft, fraud, embezzlement, moral turpitude
or similar conduct; (ii) the Employee’s repeated intoxication by alcohol or
drugs during the performance of his duties; (iii) malfeasance in the conduct of
Employee’s duties, including, but not limited to, (A) willful and Intentional
misuse or diversion of any of the funds of Linn Energy or its direct or indirect
subsidiaries, (B) embezzlement or (C) fraudulent or willful and material
misrepresentations or concealments on any written reports submitted to any of
Linn Energy or its direct or indirect subsidiaries; (iv) the Employee’s material
failure to perform the duties of the Employee’s employment consistent with
Employee’s position, expressly including the provisions of this Agreement, or
material failure to follow or comply with the reasonable and lawful written
directives of the Board; (v) a material

 

3

--------------------------------------------------------------------------------


 

breach of this Agreement; or (vi) a material breach by the Employee of written
policies of the Company concerning employee discrimination or harassment.

 

(c) Notice and Cure Opportunity in Certain Circumstances.  The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute “Cause” hereunder according to the following terms: The
Board will give the Employee written notice stating with reasonable specificity
the nature of the circumstances determined by the Board in good faith to
constitute “Cause.” If, in the good faith judgment of the Board, the alleged
breach is reasonably susceptible to cure, the Employee will have fifteen (15)
days from his receipt of such notice to effect the cure of such circumstances or
such breach to the good faith satisfaction of the Board. The Board will state
whether the Employee will have such an opportunity to cure in the initial notice
of “Cause” referred to above. If, In the good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such fifteen (15) day cure
period, such breach will thereupon constitute “Cause” hereunder.

 

5.3           Termination by the Employee.

 

(a)  Terminable at Will.  The Employee may terminate his employment under this
Agreement at any time with or without Good Reason (as defined below).

 

(b)  Notice and Cure Opportunity.  If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with fifteen (15) days from the day such notice is given to cure the
alleged grounds for resignation contained in the notice. A termination will not
be for Good Reason if such notice is given by the Employee to the Company more
than thirty (30) days after the occurrence of the event that the Employee
alleges is Good Reason for his termination hereunder.

 

(c)  Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (a) a reduction in the Employee’s Base Salary, or (b) a relocation
within two (2) years from the Effective Date of this Agreement of the Employee’s
primary place of employment to a location more than 50 miles from Houston,
Texas.

 

5.4           Notice of Termination.  Any termination of the Employee’s
employment by the Company or by the Employee during the Employment Term (other
than termination pursuant to Section 5.1) will be communicated by written Notice
of Termination to the other party hereto in accordance with Section 8.7. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (a) indicates the specific termination provision in this Agreement relied
upon, (b) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (c) if the Termination Date (as
defined herein) is other than the date of receipt of such notice, specifies the
Termination Date (which Termination Date will be not more than thirty (30) days
after the giving of such notice).

 

5.5           Disability.  If the Company determines in good faith that the
Disability (as defined herein) of the Employee has occurred during the
Employment Term, it may, without breaching this Agreement, give to the Employee
written notice in accordance with Section 5.4 of its

 

4

--------------------------------------------------------------------------------


 

intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company will terminate effective on the fifteenth (15th) day
after receipt of such notice by the Employee (the “Disability Effective Date”),
provided that, within the fifteen (15) days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties,
“Disability’’ means the determination by a physician selected by the Company
that the Employee has been unable to perform substantially the Employee’s usual
and customary duties under this Agreement for a period of at least one hundred
twenty (120) consecutive days or a non-consecutive period of one hundred eighty
(180) days during any twelve-month period as a result of incapacity due to
mental or physical illness or disease. At any time and from time to time, upon
reasonable request therefore by the Company, the Employee will submit to
reasonable medical examination for the purpose of determining the existence,
nature and extent of any such disability.

 

6.             Compensation of the Employee upon Termination.

 

6.1           Death.  If the Employee’s employment under this Agreement is
terminated by reason of his death, the Company will pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Company,
or, if no such person will have been so designated, to his estate, the amount of
(a) the Employee’s accrued but unpaid Base Salary through the Termination Date
paid in a lump sum within thirty (30) days following the Termination Date,
(b) with respect to any Termination Date on or after January 1, 2008 by reason
of Employee’s death, any accrued but unpaid Bonus, which Bonus will be payable
at such time as the bonuses of other executive officers of the Company are
payable, (c) with respect to any Termination Date on or before December 31, 2007
by reason of Employee’s death, a cash amount equal to (i) any unpaid One-Time
Bonus amounts, if any, and (ii) the Employee’s pro-rata Guaranteed Bonus amount
set forth in Section 3.2 of this Agreement, payable at such time as bonuses for
such annual period are paid to other executive officers of the Company, and
(d) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement paid in a lump sum within thirty (30)
days following the Termination Date, and the Company thereafter will have no
further obligation to the Employee under this Agreement, other than for payment
of any amounts accrued and vested under any employee benefit plans or programs
of the Company and any payments or benefits required to be made or provided
under applicable law. Without limiting the generality of the foregoing, any
rights the Employee’s beneficiary may have to the proceeds of any life insurance
arrangement set forth in Section 4.3 will be in lieu of any special entitlement
to severance pay or benefits upon the Employee’s death.

 

6.2           Disability.  In the event of the Employee’s termination by reason
of Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary and participate in applicable employee benefit plans or programs of
the Company (on an equivalent basis to Section 6.4(a)(iv) below) through the
Termination Date, subject to offset dollar-for-dollar by the amount of any
disability Income payments provided to the Employee under any Company disability
policy or program funded by the Company, and will receive (a) the Employee’s
accrued but unpaid Base Salary through the Termination Date paid in a lump sum
within thirty (30) days following the Termination Date, (b) with respect to any
Termination Date on or after January 1, 2008 by reason of Employee’s Disability,
any accrued but unpaid Bonus, which Bonus will be payable at such time as the
bonuses of other executive officers of the Company are payable, (c) with respect
to any Termination Date on or before December 31, 2007 by reason of Employee’s
Disability, a cash amount equal to (i) any unpaid One-Time Bonus amounts, if
any, and (ii) the Employee’s pro-rata Guaranteed Bonus amount set forth in
Section 3.2 of this Agreement, payable at such time as bonuses for such annual
period are paid to other

 

5

--------------------------------------------------------------------------------


 

executive officers of the Company, and (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement paid in a lump sum within thirty (30) days following the Termination
Date, and the Company thereafter will have no further obligation to the Employee
under this Agreement, other than for payment of any amounts accrued and vested
under any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

 

6.3           By the Company for Cause or the Employee Without Good Reason.  If
the Employee’s employment is terminated by the Company for Cause, or if the
Employee terminates his employment other than for Good Reason, the Employee will
receive (a) the Employee’s accrued but unpaid Base Salary through the
Termination Date paid in a lump sum within thirty (30) days following the
Termination Date, (b) any accrued but unpaid Bonus, which Bonus will be payable
at such time as the bonuses of other executive officers of the Company are
payable, and (c) any other amounts that may be reimbursable by the Company to
the Employee as expressly provided under this Agreement paid in a lump sum
within thirty (30) days following the Termination Date, and the Company
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company and any payments or benefits required
to be made or provided under applicable law.

 

6.4           By the Employee for Good Reason or the Company other than for
Cause.

 

(a)           Severance Benefits on Non-Change of Control Termination.  Subject
to the provisions of Section 6.4(b) and Section 6.4(d), if prior to or more than
one (1) year after the occurrence of a Change of Control (as defined below) the
Company terminates the Employee’s employment without Cause, or the Employee
terminates his employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”):

 

(i)            an amount equal to (a) the Employee’s accrued but unpaid Base
Salary through the Termination Date paid in a lump sum within thirty (30) days
following the Termination Date, (b) with respect to any Termination Date on or
after January 1, 2008 by the Employee for Good Reason or by the Company without
Cause, any accrued but unpaid Bonus, which Bonus will be payable at such time as
the bonuses of other executive officers of the Company are payable, (c) any
other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement paid in a lump sum within thirty (30)
days following the Termination Date;

 

(ii)           with respect to any termination event described in this paragraph
(a) of Section 6.4: (A) occurring after the Effective Date and prior to the
first anniversary date thereof, twelve (12) monthly payments, and (B) occurring
on or after the first anniversary of the Effective Date, twenty-four (24)
monthly payments, in either case in an amount equal to one-twelfth (1/12) of the
Employee’s annual Base Salary at the highest rate in effect at any time during
the thirty-six (36)-month period prior to the Termination Date, commencing with
the calendar month immediately following the calendar month in which the
Termination Date occurs;

 

(iii)          With respect to any Termination Date on or before December 31,
2007 by the Employee for Good Reason or by the Company without Cause, a

 

6

--------------------------------------------------------------------------------


 

cash amount equal to the Employee’s pro-rata Guaranteed Bonus amount set forth
in Section 3.2 of this Agreement, payable at such time as bonuses for such
annual period are paid to other executive officers of the Company; and

 

(iv)          the Company will pay the full cost of the Employee’s COBRA
continuation coverage for such period, as such coverage is required to be
continued under applicable law; provided, however, that, notwithstanding the
foregoing, the benefits described in this Section 6.4(a)(iv) may be discontinued
prior to the end of the period provided in this subsection (iv) to the extent,
but only to the extent, that the Employee receives substantially similar
benefits from a subsequent employer (“COBRA Benefit”).

 

(b)  Change of Control Benefits.  Subject to the provisions of
Section 6.4(d), if within the one (1)-year period following the occurrence of a
Change of Control, the Company terminates the Employee’s employment without
Cause, or the Employee terminates his employment for Good Reason (an “Eligible
Termination”), then, in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”)
identical to those set forth in Section 6.4(a) except that the amount described
in clause (ii) will be paid in a lump sum within thirty (30) days following the
Termination Date and will be equal to: (A) twelve (12) monthly payments with
respect to any Eligible Termination occurring after the Effective Date and prior
to the first anniversary date thereof, and (B) with respect to any Eligible
Termination occurring on or after the first anniversary date of the Effective
Date an additional twelve (12) monthly payments.

 

(c)  Definition of Change of Control.  For purposes of this Agreement, a “Change
of Control will mean the first to occur of:

 

(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (A) the then-outstanding equity interests
of Linn Energy (the “Outstanding Linn Energy Equity”) or (B) the combined voting
power of the then-outstanding voting securities of Linn Energy entitled to vote
generally in the election of directors (the “Outstanding Linn Energy Voting
Securities”); provided, however, that, for purposes of this Section 6.4(c)(i),
the following acquisitions will not constitute a Change of Control: (A) any
acquisition directly from Linn Energy, (B) any acquisition by Linn Energy,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Linn Energy or any affiliated company, or (D) any acquisition by
any corporation or other entity pursuant to a transaction that complies with
Section 6.4(c)(iii)(A), Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C):

 

(ii)           Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by Linn Energy’s Unit holders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as

 

7

--------------------------------------------------------------------------------


 

a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;

 

(iii)          Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving Linn Energy
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of Linn Energy, or the acquisition of assets or equity
interests of another entity by Linn Energy or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Linn Energy Equity and the
Outstanding Linn Energy Voting Securities Immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation or other entity that,
as a result of such transaction, owns Linn Energy or all or substantially all of
Linn Energy’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Linn Energy Equity and the Outstanding
Linn Energy Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of Linn Energy or such corporation or other entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding equity interests
of the corporation or other entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or other entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation or equivalent body of any other entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(iv)          Consummation of a complete liquidation or dissolution of Linn
Energy.

 

(d)  Conditions to Receipt of Severance Benefits.

 

(i)            Release.  As a condition to receiving any Severance Benefits or
Change of Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
organizational

 

8

--------------------------------------------------------------------------------


 

documents or any directors and officers liability insurance policies maintained
by the Company. If the Employee fails or otherwise refuses to execute a Release
within a reasonable time after the Company’s request to do so, and in all events
prior to the date on which such benefits are to be first paid to him, the
Employee will not be entitled to any Severance Benefits or Change of Control
Benefits, as the case may be, or any other benefits provided under this
Agreement and the Company will have no further obligations with respect to the
provision of those benefits except as may be required by law.

 

(ii)           Limitation on Benefits.  If, following a termination of
employment that gives the Employee a right to the payment of Severance Benefits
under Section 6.4(a) or Section 6.4(b), the Employee violates in any material
respect any of the covenants in Section 7 or as otherwise set forth in the
Release, the Employee will have no further right or claim to any payments or
other benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b) from and after the date on which the Employee
engages in such activities and the Company will have no further obligations with
respect to such payments or benefits, and the covenants in Section 7 will
nevertheless continue in full force and effect.

 

6.5           Severance Benefits Not Includable for Employee Benefits Purposes.
 Except to the extent the terms of any applicable benefit plan, policy or
program provide otherwise, any benefit programs of the Company that takes into
account the Employee’s income will exclude any and all Severance Benefits and
Change of Control Benefits provided under this Agreement.

 

6.6           Exclusive Severance Benefits.  The Severance Benefits payable
under Section 6.4(a) or the Change of Control Benefits payable under
Section 6.4(b), if they become applicable under the terms of this Agreement,
will be in lieu of any other severance or similar benefits that would otherwise
be payable under any other agreement, plan, program or policy of the Company.

 

6.7           Additional Provisions Regarding Payments Under This Agreement.
 Notwithstanding anything in this Agreement to the contrary, in the event that
any benefits payable or otherwise provided under this Agreement would be

 

(a)  subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”). (such excise tax referred to in this
Agreement as the “Excise Tax”), then the Board may, in its sole discretion,
provide for the payment of, or otherwise reimburse the Employee for, an amount
up to such Excise Tax and any related taxes, fees or penalties thereon as the
Board may consider to be customary and appropriate for a comparable public
company; or

 

(b)  deemed to constitute non-qualified deferred compensation subject to
Section 409A of the Code, Linn Energy or the Company, as the case may be, will
have the discretion to adjust the terms of such payment or benefit as it deems
necessary to comply with the requirements of Section 409A to avoid the
imposition of any excise tax or other penalty with respect to such payment or
benefit under Section 409A of the Code.

 

9

--------------------------------------------------------------------------------


 

7.             Restrictive Covenants.

 

7.1           Confidential Information.  The Employee hereby acknowledges that
in connection with his employment by the Company he will be exposed to and may
obtain certain Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to him) regarding the
business and operations of the Company and its subsidiaries or affiliates. The
Employee further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company. For
purposes of their Agreement, “Confidential Information’’ includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Company, Linn Energy or their direct or indirect subsidiaries
relating to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company, Linn Energy or their direct
or indirect subsidiaries, whether oral or in written form. The Employee agrees
that all Confidential information is and will remain the property of the
Company, Linn Energy or their direct or indirect subsidiaries, as the case may
be. The Employee further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, during the Employment Term and for a period of two
(2) years after the Termination Date, to hold in the strictest confidence all
Confidential Information, and not to, directly or indirectly, duplicate, sell,
use, lease, commercialize, disclose or otherwise divulge to any person or entity
any portion of the Confidential information or use any Confidential Information,
directly or indirectly, for his own benefit or profit or allow any person,
entity or third party, other than the Company, Linn Energy or their direct or
indirect subsidiaries and authorized executives of the same, to use or otherwise
gain access to any Confidential Information. The Employee will have no
obligation under this Agreement with respect to any information that becomes
generally available to the public other than as a result of a disclosure by the
Employee or his agent or other representative or becomes available to the
Employee on a non-confidential basis from a source other than the Company, Linn
Energy or their direct or indirect subsidiaries. Further, the Employee will have
no obligation under this Agreement to keep confidential any of the Confidential
Information to the extent that a disclosure of it is required by law or is
consented to by the Company or Linn Energy; provided, however, that if and when
such a disclosure is required by law, the Employee promptly will provide the
Company with notice of such requirement, so that the Company may seek an
appropriate protective order.

 

7.2           Return of Property.  Employee agrees to deliver promptly to the
Company, upon termination of his employment hereunder, or at any other time when
the Company so requests, all documents relating to the business of the Company,
Linn Energy or their direct or indirect subsidiaries, including without
limitation: all geological and geophysical reports and related data such as
maps, charts, logs, seismographs, seismic records and other reports and related
data, calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals or any documents
relating to the business of the Company, Linn Energy or their direct or indirect
subsidiaries and all copies thereof and therefrom; provided, however, that the
Employee will be permitted to retain copies of any

 

10

--------------------------------------------------------------------------------


 

documents or materials of a personal nature or otherwise related to the
Employee’s rights under this Agreement.

 

7.3           Non-Compete Obligations.

 

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

 

(i)            the Employee will not, other than through the Company, engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent shareholder, officer, director, licensor, lender, lessor or in
any other individual or representative capacity, in any business or activity
which is engaged in leasing, acquiring, exploring, producing, gathering or
marketing hydrocarbons and related products; provided that the foregoing shall
not be deemed to restrain the participation by Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy may, in good faith, take such reasonable
action with respect to Employee’s performance of his duties, responsibilities
and authorities as set forth in Sections 1.1 and 1.2 of this Agreement as it
deems necessary and appropriate to protect its legitimate business interests
with respect to any actual or apparent conflict of interest reasonably arising
from or out of the participation by Employee’s spouse in any such competitive
business or activity; and

 

(ii)           all investments made by the Employee (whether in his own name or
in the name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of his controlled affiliates to: (A) invest or otherwise participate alongside
the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than one percent (1 %) of any publicly-owned entity or three
percent (3%) or less of any private equity fund or similar investment fund that
invests in any business or activity engaged in any of the activities set forth
above, provided that Employee has no active role with respect to any investment
by such fund in any entity.

 

(b) Non-Compete Obligations After Termination Date.  The Employee agrees that
the Employee will not engage or participate in any manner, whether directly or
indirectly through any family member or other person or as an employee,
employer, consultant, agent principal, partner, more than one percent
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity:

 

(i)            during the one-year period following the Termination Date, in any
business or activity which is engaged in leasing, acquiring, exploring,
producing,

 

11

--------------------------------------------------------------------------------


 

gathering or marketing hydrocarbons and related products within (A) any county
or parish in which the Company owns any oil and gas interests or conducts
operations on the Termination Date or in which the Company has owned any oil and
gas interests or conducted operations at any time during the six months
immediately preceding the Termination Date or (B) any county or parish adjacent
to any county or parish described in clause (A); and

 

(ii)           during the one-year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest production payment net profits interest, mineral fee
interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this subsection (ii) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

 

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by Employee’s spouse in any capacity set forth above
in any business or activity described above.

 

(c) Not Applicable Following Change of Control Termination.  The Employee will
not be subject to the covenants contained in this Section 7.3 and such covenants
will not be enforceable against the Employee from and after the date that the
Employee’s employment is terminated within one (1) year after a Change of
Control.

 

7.4           Non-Solicitation.  During the Employment Term and for a period of
twenty-four (24) months after the Termination Date, the Employee will not,
whether for his own account or for the account of any other Person (other than
the Company or its direct or indirect subsidiaries), intentionally solicit,
endeavor to entice away from the Company or its direct or indirect subsidiaries,
or otherwise interfere with the relationship of the Company or its direct or
indirect subsidiaries with, (a) any person who is employed by the Company or its
direct or indirect subsidiaries (including any independent sales representatives
or organizations), or (b) any client or customer of the Company or its direct or
indirect subsidiaries.

 

12

--------------------------------------------------------------------------------


 

7.5           Assignment of Developments.  The Employee assigns and agrees to
assign without further compensation to the Company and its successors, assigns
or designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

 

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether In the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

 

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (Including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (A) occurs in the course of the
Employee’s employment with the Company, or (B) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (C) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

7.6           Injunctive Relief.  The Employee acknowledges that a breach of any
of the covenants contained in this Section 7 may result in material, irreparable
injury to the Company for which there is no adequate remedy at law, that it may
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Company may be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Employee from engaging in activities prohibited by
this Section 7 or such other relief as may be required to specifically enforce
any of the covenants in this Section 7. To the extent that the Company seeks a
temporary restraining order (but not a preliminary or permanent Injunction), the
Employee agrees that a temporary restraining order may be obtained ex parte, to
the extent provided by Texas law.

 

7.7           Adjustment of Covenants.  The parties consider the covenants and
restrictions contained in this Section. 7 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.

 

13

--------------------------------------------------------------------------------


 

7.8           Forfeiture Provision.

 

(a) Detrimental Activities.  If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7. in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

 

(b) Right of Set-Off.  The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (Including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) above. Whether or not the Company
elects to make any set-off in whole or in part, if the Company does not recover
by means of set-off the full amount the Employee owes, calculated as set forth
above, the Employee agrees to pay immediately the unpaid balance to the Company.
In the discretion of the Board, reasonable interest may be assessed on the
amounts owed, calculated from the later of (i) the date the Employee engages in
the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

8.             Miscellaneous.

 

8.1           Assignment: Successors: Binding Agreement.  This Agreement may not
be assigned by either party, whether by operation of law or otherwise, without
the prior written consent of the other party, except that any right, title or
Interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.

 

8.2           Modification and Waiver.  Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by the Employee and such officer(s) as may be specifically authorized
by the Board to effect it. No waiver by any party of any breach by any other
party of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will use constitute a waiver of
similar or dissimilar terms or conditions at that time or at any prior or
subsequent time.

 

8.3           Entire Agreement.  This Agreement embodies the entire
understanding of the parties hereof, and, upon the Effective Date, will
supersede all other oral or written agreements

 

14

--------------------------------------------------------------------------------


 

or understandings between them regarding the subject matter hereof. No agreement
or representation, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement, has been made by either party which is not set
forth expressly in this Agreement.

 

8.4           Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of Texas
other than the conflict of laws provision thereof.

 

8.5           Consent to Jurisdiction and Service of Process.

 

(a)  Section 7 Disputes.  In the event of any dispute, controversy or claim
between the Company and the Employee arising out of or relating to the
interpretation, application or enforcement of the provisions of Section 7, the
Company and the Employee agree and consent to the personal jurisdiction of the
state district courts located within Harris County, Texas and/or the United
States District Court for the Southern District of Texas, Houston Division for
resolution of the dispute, controversy or claim, and that those courts, and only
those courts, will have jurisdiction to determine any dispute, controversy or
claim related to, arising under or in connection with Section 7 of this
Agreement. The Company and the Employee also agree that those courts are
convenient forums for the parties to any such dispute, controversy or claim and
for any potential witnesses and that process issued out of any such court or in
accordance with the rules of practice of that court may be served by mail or
other forms of substituted service to the Company at the address of its
principal executive offices and to the Employee at his last known address as
reflected in the Company’s records.

 

(b)  Disputes Other Than Under Section 7.  In the event of any dispute relating
to this Agreement, other than a dispute relating solely to Section 7, the
parties will use their best efforts to settle the dispute, claim, question, or
disagreement. To this effect, they will consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to both parties. If such a dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by the American Arbitration
Association under its Employment Mediation Procedures before resorting to
arbitration, litigation, or some other dispute resolution procedure. If the
parties do not reach such solution through negotiation or mediation within a
period of sixty (60) days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be resolved exclusively by
arbitration administered by the American Arbitration Association under the
Employment Arbitration Rules and before a single neutral arbitrator. If
arbitration is elected by one party, the other is bound to submit itself and all
disputes to arbitration. The arbitrator will be selected by agreement of the
parties or, if they do not agree on an arbitrator within thirty (30) days after
either party has notified the other of his or its desire to have the question
settled by arbitration, then the arbitrator will be selected pursuant to the
Employment Arbitration Rules of the American Arbitration Association. The
decision of the Arbitrator shall be final and binding, and may be enforced in
any court with jurisdiction. Unless otherwise mutually agreed by the parties in
writing, any such arbitration shall take place in Houston, Texas.

 

8.6           Withholding of Taxes.  The Company will withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
will be required to be withheld.

 

15

--------------------------------------------------------------------------------


 

8.7           Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested). In each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

to the Company, to:

 

Attn: General Counsel

Linn Energy, LLC

650 Washington Road, Suite 800

Pittsburgh, Pennsylvania 15228

 

to the Employee, to:

 

Arden L. Walker, Jr.

4461 Bella Vista Circle

Farmington, New Mexico 87401

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

8.8           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision of this Agreement, which will remain in full force and
effect.

 

8.9           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same Instrument.

 

8.10         Headings.  The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and will not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement will be construed as if no headings had been
used in the Agreement.

 

8.11         Construction.  As used in this Agreement, unless the context
otherwise requires: (a) the terms defined herein will have the meanings set
forth herein for all purposes; (b) references to “Section” are to a section
hereof; (c) “include,” “Includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import; (d) “writing,” “written” and comparable terms refer to
printing, typing, lithography and other means of reproducing words in a visible
form; (e) “hereof,” “herein.” “hereunder” and comparable terms refer to the
entirety of this Agreement and not to any particular section or other
subdivision hereof or attachment hereto; (f) references to any gender include
references to all genders; and (g) references to any agreement or other
instrument or statute or regulation are referred to as amended or supplemented
from time to time (and, in the case of a statute or regulation, to any successor
provision).

 

16

--------------------------------------------------------------------------------


 

8.12         Capacity: No Conflicts. The Employee represents and warrants to the
Company that: (i) he has full power, authority and capacity to execute and
deliver this Agreement, and to perform his obligations hereunder, (ii) such
execution, delivery and performance will not (and with the giving of notice or
lapse of time, or both, would not) result in the breach of any agreement or
other obligation to which he is a party or Is otherwise bound, and (iii) this
Agreement is his valid and binding obligation, enforceable in accordance with
its terms.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the 22
day of January, 2007.

 

 

LINN OPERATING, INC.

 

 

 

By:

/s/ Michael C. Linn

 

 

 

 

Name:

Michael C. Linn

 

Title:

Chairman, President and Chief Executive

 

Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

Arden L. Walker, Jr.

 

 

 

For the limited purposes set forth herein:

 

 

 

LINN ENERGY, LLC

 

 

 

By:

/s/ Michael C. Linn

 

Name:

Michael C. Linn

 

Title:

Chairman, President and Chief Executive

 

Officer

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
22nd day of February, 2007.

 

 

LINN OPERATING, INC.

 

 

 

By:

 

 

 

 

 

Name:

Michael C. Linn

 

Title:

Chairman, President and Chief Executive

 

Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Arden L. Walker, Jr.

 

Arden L. Walker, Jr.

 

 

 

For the limited purposes set forth herein:

 

 

 

LINN ENERGY, LLC

 

 

 

By:

 

 

Name:

Michael C. Linn

 

Title:

Chairman, President and Chief Executive

 

Officer

 

19

--------------------------------------------------------------------------------